Opinion issued February 10, 2011 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00894-CR
———————————
ANTHONY TROY HAWKINS, Appellant
V.
The State of Texas, Appellee

 

 
On Appeal from the 262nd Judicial District Court

Harris County, Texas

Trial Court Case No. 1139495
 

 
MEMORANDUM OPINION
          Appellant,
Anthony Troy Hawkins, without an agreed punishment recommendation from the
State, pleaded guilty to the offense of possession with intent to deliver
cocaine,[1] and the trial court
deferred adjudication of his guilt, placed him on community supervision for ten
years, and assessed a fine of $500.  The
State subsequently filed a motion to adjudicate appellant’s guilt, alleging
several violations of the conditions of appellant’s community supervision.  After hearing evidence on the motion, the
trial court found appellant guilty and assessed his punishment at confinement
for twenty years.  
          Appellant’s
counsel on appeal has filed a brief stating that the record presents no
reversible error and the appeal is without merit and is frivolous.  See
Anders v. California, 368 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).  The brief meets the requirements of Anders by presenting a professional
evaluation of the record and detailing why there are no arguable grounds for
reversal.  Id.; see also High v. State,
573 S.W.2d 807, 810 (Tex. Crim. App. [Panel Op.] 1978).  The brief also reflects that counsel
delivered a copy of the brief to appellant and advised appellant of his right to
file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  
          When
this court receives an Anders brief
from a defendant’s court-appointed appellant counsel, we conduct a review of
the entire record to determine whether the appeal is frivolous, i.e., whether
it presents any arguable grounds for appeal. 
See Anders, 386 U.S. at 744,
S. Ct. at 1400; Stafford, 813 S.W.2d
at 511.  An appeal is frivolous when it
does not present any argument that could “conceivably persuade the court.”  In re
Schulman, 252 S.W.3d 403, 407 n.12 (Tex. Crim. App. 2008).  In our review, we consider the appellant’s
pro se response, if any, to his counsel’s Ander’s
brief.  See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).  
          Appellant
did not file a pro se response with this Court. 
Having reviewed the record and counsel’s brief, we agree that the appeal
is frivolous and without merit and that there is no reversible error.  See id.  
          We
affirm the judgment of the trial court. 
We grant appellate counsel’s motion to withdraw.[2]  See
Stephens v. State, 35 S.W.3d 770, 771–72 (Tex. App.—Houston [1st Dist.] 2000, no pet.) (per curiam).
PER
CURIAM
 
Panel
consists of Justices Jennings, Higley, and Brown.
Do
not publish.  Tex. R. App. P. 47.2(b).




[1]           See
Tex. Health & Safety Code Ann.
§ 481.112(a), (f) (Vernon 2010).  


[2]
          Appointed counsel still has a
duty to inform appellant of the result of this appeal and that he may, on his
own, pursue discretionary review in the Texas Court of Criminal Appeals.  See
Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); Downs v. State, 137 S.W.3d 837, 842 n.2
(Tex. App.—Houston [1st Dist.] 2004, pet. ref’d).